Citation Nr: 0914262	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  01-00 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right above-the-knee amputation as 
the result of VA hospitalization or surgical or medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied the Veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right above-the-knee amputation.  

After requesting and receiving a Veterans Health 
Administration (VHA) medical review and opinion, the Board 
denied the claim in a September 2005 decision.  The Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  A November 2007 joint motion for remand was 
filed, and, in the same month, the Court ordered that the 
motion be granted later that month.  After review of the 
joint motion, the Board finds that a remand is necessary in 
order to comply with the Court Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

It is contended on behalf of and by the Veteran that 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right above-the-knee amputation as the result of VA treatment 
is warranted.  

38 U.S.C.A. § 1151 provides that where a veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.
In Brown v. Gardner, 115 S.Ct. 552 (1994), the U.S. Supreme 
Court held that VA's interpretation of 38 U.S.C. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was incorrect. 
The Supreme Court found that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was inconsistent 
with the plain language of 38 U.S.C.A. § 1151 with respect 
the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment...VA's action is not the cause of the disability in 
those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995. In essence, the Department of 
Justice concluded "that the [Supreme] Court intended to 
recognize only a narrow exclusion [to the "no fault" rule], 
confined to injuries that are the necessary, or at most, 
close to certain results of medical treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision. Section (c)(3) of 38 
C.F.R. § 3.358 was amended to remove the "fault" requirement 
that was struck down by the Supreme Court.  38 C.F.R. § 
3.358(c)(1) provides that "[i]t will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith."  Further, 38 
C.F.R. § 3.358(b)(2) provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries.  38 C.F.R. § 3.358(c)(3) now provides that 
"[c]ompensation is not payable for the necessary consequences 
of medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  That is, the amendment serves 
to further restrict the application of 38 U.S.C.A. § 1151 as 
negligence is now a factor be considered and, thus, would be 
less favorable to veteran than the statute prior to the 
revisions.  However, in an opinion from the VA General 
Counsel it was held that all claims for benefits under 38 
U.S.C.A. § 1151 filed before October 1, 1997, such as the 
claim at issue here, must be adjudicated under the provisions 
of 38 U.S.C.A. § 1151 as they existed prior to October 1, 
1997. O.G.C. Prec. 40-97 (December 31, 1997).  The Board is 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2002).  Therefore the more favorable standard 
that does not require a showing of negligence applies to the 
veteran's current claim.

The Veteran and his wife specifically assert that a 
physician, Paul Cordts, M.D., has acknowledged that the care 
of the Veteran's right leg disability, to specifically 
include surgery, included a "mistake."  Review of the 
record indicates that the claims file contains documents 
written by Dr. Cordts, while employed at the Tripler Army 
Medical Center.  The record, however, does not contain VA 
records relating to treatment provided by this physician or 
an opinion from Dr. Cordts relevant to treatment at a VA 
facility.

The parties filing the joint motion for remand found, in 
essence, that the Board decision did not reflect attempts VA 
had made to assist the Veteran in obtaining any opinion 
provided by Dr. Cordts.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  In this regard, the Veteran's 
wife, in a letter received in February 2001, wrote that Dr. 
Cordts had performed surgery prior to the right above-the-
knee amputation.  She indicated that she asked the physician 
if he had made a mistake in performing this surgery and that 
he responded that he had.  There is no such opinion currently 
of record.  In a June 2005 letter, the Veteran wrote that he 
was attempting to obtain evidence from Dr. Cordts but found 
this physician no longer worked at Tripler Army Medical 
Center.  He also reported that Dr. Cordts had said that he 
would write a statement, but had not and "left town."  In 
October 2008, the Veteran requested that the Board remand the 
appeal to the RO in order to contact the physician and obtain 
the opinion.

The Board notes at the outset that the record does not show 
that the Veteran was admitted as a VA patient at the time of 
the pre-amputation surgery in question.  Pursuant to the 
joint motion for remand/Court Order, however, it is necessary 
to remand the appeal in order to document that VA has 
followed all procedures to assist the Veteran in obtaining 
opinion evidence from Dr. Cordts, whether still employed by 
the federal government or employed in private practice.  See 
38 C.F.R. § 3.159(c) (2008).  If such evidence is obtained, 
it should be clarified whether the treatment in question was 
in a VA facility or provided while employed by VA (to include 
fee basis treatment) versus any treatment provided in a nonVA 
facility, to include a service hospital.

Although the joint motion for remand also found that the 
Board did not adequately address lay statements of record, in 
view of the need for additional development as described 
above, the Board need not address this aspect of the joint 
motion at this time (prior to entering a decision).  

Accordingly, the case is REMANDED for the following action:

1.  While the threshold question here 
is whether the alleged treatment was 
provided by VA, in order to comply with 
the joint motion for remand and Court 
Order noted above, the AMC/RO must 
first contact Paul Cordts, M.D for the 
purpose of obtaining any opinion 
written regarding alleged treatment for 
any disease, injury or disability 
involving the Veteran's right lower 
extremity.  The AMC/RO should ensure 
full compliance with the duty to assist 
obligations outlined in 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c) and 
document all assistance provided.  

2.  If the alleged opinion is obtained, 
the RO/AMC must clarify whether the 
treatment in question was in a VA 
facility or provided while employed by 
VA (to include fee basis treatment) in 
contrast to treatment provided in a 
service hospital.

3.  If the treatment in question from Dr. 
Cordts was in a VA facility or provided 
while employed by VA (to include fee 
basis treatment), the AMC/RO must ask 
this physician to provide an opinion as 
to: (1) whether it is as likely as not 
(50 percent or more probability) that the 
Veteran's right above-the-knee amputation 
or the disease necessitating such 
amputation (a) is the result of his 
treatment or (b) was proximately caused 
by additional disability to the veteran's 
right leg as a result of such treatment; 
(2) whether any such current disorder 
(above-the-knee amputation) was a 
"necessary consequence" of such VA 
treatment, and (3) whether any such 
current disorder is due to the natural 
progression of a disease or injury that 
occurred after VA treatment.  "Necessary 
consequences" are those that are certain 
to result from or were intended to result 
from the treatment administered.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the claim; less likely 
weighs against the claim.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he should so indicate.

4.  Thereafter, the Veteran's claim on 
appeal must be readjudicated on the basis 
of all of the evidence of record and all 
governing legal authority.

If the benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).


